              Case 2:20-cv-01354-BJR Document 18 Filed 03/05/21 Page 1 of 2




1                                               THE HONORABLE BARBARA J. ROTHSTEIN

2

3

4

5

6

7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE

10
     NORTHWEST ADMINISTRATORS, INC.,                  NO. 2:20-cv-01354-BJR
11
                                  Plaintiff,          ORDER GRANTING JOINT
12
                                                      STIPULATION TO EXTEND CASE
13           v.                                       DEADLINES

14   MV TRANSPORTATION, INC., a
     California corporation,
15
                                  Defendant.
16
             Having considered the parties’ Joint Stipulation to Extend Case Deadlines, and good
17
     cause appearing therefore:
18
             IT IS HEREBY ORDERED THAT,
19

20
             1. The parties’ stipulation is granted;

21
             2. The Court’s Order Setting Trial Dates and Related Dates is modified as

22
                  follows:

23       BENCH TRIAL DATE                                             February 7, 2022
24
         Reports from expert witness under FRCP 26(a)(2) due          July 9, 2021
25
         Discovery completed by                                       April 30, 2021
26


      ORDER GRANTING JOINT STIPULATION TO EXTEND
      CASE DEADLINES (20-01354-BJR)– Page 1


     FP 39052692.1
              Case 2:20-cv-01354-BJR Document 18 Filed 03/05/21 Page 2 of 2




1        All dispositive motions must be filed by              September 7, 2021
2
         All motions in limine must be filed by                December 31, 2021
3
         Joint Pretrial Statement                              January 7, 2022
4

5        Pretrial conference                                   January 24, 2022, 10 am
6

7            ENTERED this 5th day of March, 2021
8

9

10                                           s/Barbara J. Rothstein
                                       ________________________________________
11                                     THE HONORABLE BARBARA J. ROTHSTEIN
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER GRANTING JOINT STIPULATION TO EXTEND
      CASE DEADLINES (20-01354-BJR)– Page 2


     FP 39052692.1
